This appellant was charged by indictment with a violation of the prohibition law (Code 1923, § 4615 et seq.) by having in his possession prohibited liquors. The jury fixed his fine at $500, to which the court added four months' hard labor for the county.
During the entire trial no exception was reserved to any ruling of the court upon the admission of evidence. However, the affirmative charge was requested by the defendant and refused, and this presents the only point of decision for consideration by this court, as the ruling of the court below on the motion for new trial is not presented. Stover v. State,204 Ala. 311, 85 So. 393.
Under the evidence in this case the affirmative charge was properly refused, as a jury question was presented. There was ample evidence, in our opinion, to submit the question of the guilt or innocence of the accused to the jury. It was sufficient to support the judgment of conviction pronounced and entered.
The record appears regular in all things. Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.